Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
 
Response to Amendment
2.	Claims 2 and 11 have been amended and claim 31 added as requested in the amendment filed on August 11, 2022. Following the amendment, claims 2-5, 9-12, 14, 18, 19, 21-26, 28, 30 and 31 are pending in the instant application.
3.	Newly submitted claim 31 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim encompasses a product, a kit for isolating and measuring Aβ, which is an invention not presented within the claims at the time of first office action on the merits. The kit of claim 31 is not specifically required for the methods of pending claims under examination, and therefore constitutes an invention that is independent and distinct. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 31 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
4.	Claims 2-5, 9-12, 14, 18, 19, 21-26, 28 and 30 are under examination in the instant office action.
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
6.	Applicant’s arguments filed August 11, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 5, 9, 11, 18, 19, 21-26, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 5 recites the limitation "probability of detecting Aβ amyloidosis" in claim 2.  There is insufficient antecedent basis for this limitation in the claim.
9.	Claims 9 and 19 are indefinite wherein they recite functional language. MPEP 2173.05(g) states: “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim' and thus be indefinite” It further states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.” In the instant case, the claims recite an anti-Aβ antibody preparation by functional language – “that is substantially free of Aβ contamination as measured by mass spectrometry”. While a functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material or action, in the instant case it is unclear what material/structural or manipulative differences are encompassed by a mass spectrometry measurement of an anti-Aβ antibody preparation. Since the claims fail to meet the criteria set forth in MPEP 2173.05(g), then the claims are rejected as being indefinite. 
10.	Claim 11 is vague and indefinite insofar as it employs the term “diseases suspected to be associated with Aβ amyloidosis” as a limitation. This term is not known in the pertinent art of record as being associated with a specific group of pathologies. Moreover, because the instant specification does not identify that property or combination of properties which is unique to and, therefore, definitive of a “diseases suspected to be associated with Aβ amyloidosis”, an artisan cannot determine if a disease which meets all of the other limitations of a claim would then be included or excluded from the claimed subject matter by the presence of this limitation. 
Further, because the metes and bounds of the term “diseases suspected to be associated with Aβ amyloidosis” are indefinite, then there is no definitive understanding of what stands for “structural imaging tests, functional imaging tests and/or molecular imaging tests” for these diseases that are intended by claim 11.
11.	Claim 18 is vague and ambiguous, as amended, for reasons that follow. In section d), the claim reads “determining efficacy to treatment if the Aβ42/Aβ40 value is increased, the same, or decreased relative to the Aβ42/Aβ40 value in the first sample and wherein, if the Aβ42/Aβ40 value is decreased the treatment is altered”. First, it appears that efficacy determination depends on two “if”s – the first one to determine “if the Aβ42/Aβ40 value is increased, the same, or decreased relative to the Aβ42/Aβ40 value”, and the second to determine “if the Aβ42/Aβ40 value is decreased”. This makes the text of the claim confusing and therefore subject to multiple interpretations. Next, it is not obvious how “efficacy” of treatment relates to treatment being “altered”. Currently, claim 18, as presented lacks a clear objective final step that leads to detecting the efficacy of treatment as stated in claim preamble. Applicant is advised to rewrite the claim to better express claimed subject matter.
12.	Claim 25 recites the limitation "probability of detecting Aβ amyloidosis" in claim 21.  There is insufficient antecedent basis for this limitation in the claim.
13.	Claims 21-24, 26, 28 and 30 are indefinite for being dependent from indefinite claim(s).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 18, 19, 21-26, 28 and 30 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record in section 8 of Paper mailed on February 11, 2022. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection under the provisions of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description. 
Applicant submits at p. 9 of the Response that the support for the subject matter of the instant claims can be found within paragraphs [0018, [0039] and [0059]. While this has been fully considered, the argument is not persuasive because the text of the cited paragraphs is completely void of the description of the inventive concept as presented within base claim 18. 
Applicant further argues that [0042] teaches assaying multiple biological samples, and [0037] defines the term “treatment”. Applicant’s argument has been fully considered but is not persuasive for reasons that follow. The Examiner does not dispute that the cited paragraphs recite terms of claim 18; however, the issue at hand remains the lack of support of the novel inventive concept as currently claimed, which is detection of efficacy of treatment of Aβ amyloidosis by practicing steps a) to d), wherein step d) specifically requires “determining efficacy to treatment if the Aβ42/Aβ40 value is increased, the same, or decreased relative to the Aβ42/Aβ40 value in the first sample and wherein, if the Aβ42/Aβ40 value is decreased the treatment is altered”. The Examiner maintains that the text of paragraphs cited by Applicant lacks written description of the subject matter as in claims, and the rejection is maintained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claim(s) 2-4, 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0140672, the ‘672 document hence forward (cited previously by the Examiner).
Claims 2-4, 10, 12 and 14 encompass methods for detecting Aβ amyloidosis by measuring and calculating the Aβ42/Aβ40 value, and if the value is less than 0.126 then administering to the subject any of the factors from the list recited within claim 2, section (c). The ‘672 document teaches diagnostic measure for amyloidosis at p. 13, for example, which reads at [0089] that a ratio of Aβ42/Aβ40 in a blood sample of about .10 or less is indicative of amyloidosis. The same document teaches measuring another Aβ38 with the same result, see [0109]. The ‘672 document does not teach administration of any drug to treat the amyloidosis after detecting Aβ42, its isoforms and calculating Aβ42/Aβ40 ratio.
At pp. 10-12 of the Response, Applicant submits that, “the heart of the claimed invention is the ability to use Aβ42/Aβ40 value with a high degree of precision allowing the small differences in plasma Aβ42 to be quantified accurately. Hence, the claims encompass the use of known therapeutic agents only “in a manner auxiliary to the invention.”” Applicant’s argument has been fully considered and found to be persuasive and applicable in the instant case. Specifically, it would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to diagnose a patient with amyloidosis and proceed with treatment that is available at the time of invention, see art references within IDS submitted on 08/11/2022. One of ordinary skill in the art would have been motivated to do that because diagnosis of any pathology represents only a first step of clinical approach to health care. This makes the instant claimed invention obvious. 
 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

16.	Claims 18, 19, 21-26, 28 and 30 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 13 of Paper mailed on July 12, 2022 and in section 10 of Paper mailed on February 11, 2022.  
Applicant argues that, “claim 18 is amended to recite, in part, comparing the Aβ42/Aβ40 value in the first biological sample to the Aβ42/Aβ40 value in the second biological sample and determining efficacy of treatment if the Aβ42/Aβ40 value in the second sample is increased, the same, or decreased relative to the Aβ42/Aβ40 value in the first sample and wherein, if the Aβ42/Aβ40 value is decreased the treatment is altered. […] Applicant asserts that presently amended claim 18, and the claims that depend therefrom, are not directed merely to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions)" without significantly more. Importantly, the claims when viewed as a whole do not "seek to tie up any judicial exception such that others cannot practice it."”, pp. 13 of the Response. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
As fully explained earlier, based upon an analysis with respect to the claim as a whole, claims 18, 19, 21-26, 28 and 30 are determined to be directed to a judicial exception without significantly more. See 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014 and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019. Briefly, the claims encompass a process. (Step 1: Yes). Next, claims 18, 19, 21-26, 28 and 30 encompass changes in the levels of Aβ peptides in the blood during treatment of Aβ amyloidosis, the process that is governed by a law of nature, and thus is a judicial exception. The changes in the levels of specific Aβ peptides that occur in human body during pathology of amyloidosis and treatment thereof happen naturally and independently from any human action or Applicant’s discovery. This sets forth a judicial exception. Also, the steps of calculating of Aβ42/40 value are mental steps, also a judicial exception. (Step 2A/1: Yes). Further, claims 18, 19, 21-26, 28 and 30 encompass methods of monitoring the efficacy of treatment, which is an observation of changes in the levels of Aβ during a treatment, which is a judicial exception not integrated into a practical application. “Integration in to a practical application” requires an additional element or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such as the claim is more than a drafting effort designed to monopolize the exception. In the instant case, the active steps of treating and monitoring of the effects of treatment are limited to observing the changes in the levels of naturally occurring factors within human body. The instant situation is similar to the one in Mayo, wherein the claims recited method of administering drugs to a patient and measuring the levels of certain metabolites in the blood, wherein the level of metabolites indicates whether to adjust the dosage. The Supreme Court held that the claims recited a natural law and did not “include any “additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself.” Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 77, 101 USPQ2d 1961 (2012). (Step 2A/2: No).
Finally, claims 18, 19, 21-26, 28 and 30 do not recite any elements, or combinations of elements to ensure that the claim as a whole amounts to significantly more than the judicial exception because the active steps of the claims, such as collecting biological samples, and measuring the levels of Aβ peptides, represent routine steps that are recited at a high level of generality. (Step 2B: No). 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.
	
	Conclusion
17.	No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
November 1, 2022